 

Exhibit 10.2(c)

 

REVOLVING CREDIT NOTE

$20,000,000

 

April 26, 2013

 

 

 

FOR VALUE RECEIVED,  Green Plains Trade Group LLC, a Delaware limited liability
company (“GTRADE”), and each Person joined as a Borrower from time to time (each
a “Borrower”, and collectively, the “Borrowers”), hereby promise to pay, jointly
and severally, to the order of BMO Harris Bank  N.A. (“Lender”), at the office
of Agent (as defined below) at the address set forth in the Loan Agreement (as
defined below) or at such other place as Agent may from time to time designate
to any Borrower in writing: (i) at the end of the Term or (ii) earlier as
provided in the Loan Agreement, the lesser of the principal sum of Twenty
Million Dollars ($20,000,000) or such lesser sum which then represents such
Lender’s Revolving Commitment Percentage of the aggregate unpaid principal
amount of all Revolving Advances made or extended to any Borrower by
Lender pursuant to Section 2.1(a) of the Loan Agreement, in lawful money of the
United States of America in immediately available funds, together with interest
on the principal hereunder remaining unpaid form time to time, at the rate or
rates from time to time in effect under the Loan Agreement.

THIS REVOLVING CREDIT NOTE is executed and delivered under and pursuant to the
terms of that certain Second Amended and Restated Revolving Credit and Security
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among the Borrowers, the various financial institutions named therein or
which hereafter become a party thereto as lenders and PNC Bank, National
Association in its capacity as agent for Lenders (in such capacity, “Agent”) and
in its capacity as a Lender.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings provided in the Loan Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever as further set forth in the Loan Agreement. 

This Revolving Credit Note is one of the Notes referred to in the Loan
Agreement, which among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayments of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain terms and conditions therein specified.  

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK.

 





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note the day and year
first written above intending to be legally bound hereby.

 

 

 

 

 

GREEN PLAINS TRADE GROUP LLC

 

 

 

 

By:

_/s/ Patrich Simpkins_____________

 

Name:

Patrich Simpkins

 

Title:

Executive Vice President, Finance

 

 

and Treasurer

 

 

 

 



 

--------------------------------------------------------------------------------